Citation Nr: 0506084	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-33 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to April 
1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of January 
1997, by the No. Little Rock, Arkansas, Regional Office (RO), 
which granted service connection for major depressive 
disorder, and assigned a 30 percent disabling, effective 
October 25, 1996.  The veteran, accompanied by her 
representative, appeared and offered testimony at a hearing 
before a hearing officer at the RO in April 1997.  A 
transcript of that hearing is of record.  The veteran 
perfected a timely appeal to the above decision.  

The current appeal was initially before the Board in August 
2002.  At that time, the Board determined that further 
development was still required to properly evaluate the 
veteran's claim of entitlement to a disability rating in 
excess of 30 percent for major depressive disorder.  In 
November 2002, the Board undertook additional development 
with regard to that issue pursuant to 38 C.F.R. § 19.9(a)(2).  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) was inconsistent with 38 
U.S.C. § 7104(a) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration.  Accordingly, in 
September 2003, the Board remanded the case to the RO.  The 
RO readjudicated the veteran's claim and issued a 
Supplemental Statement of the Case (SSOC) in October 2004 
explaining why her claim was denied.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for her major depressive disorder, the Board has 
characterized the issue in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  During the entire pendency of this appeal, the veteran's 
major depressive disorder has been manifested by symptoms of 
constant depression, anxiety, occasional crying spells, 
suspiciousness, poor anger control, difficulty concentrating, 
sleeping disturbance, conflicts at work, and a global 
assessment of functioning (GAF) score of 45, resulting in 
severe social and occupational impairment with reduced 
reliability and productivity. 

3.  The veteran's major depressive disorder is not manifested 
by symptoms such as grossly inappropriate behavior, a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, disorientation, or memory loss 
such as for her own name, etc., resulting in total 
occupational and social impairment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 70 percent, but no higher, 
for service-connected major depressive disorder have been 
met, under both the schedular provisions in effect prior to 
November 7, 1996, and the schedular provisions in effect on 
and after that date.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 
9207 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130; Diagnostic Code 9434, 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for service connection for depression was 
received in October 1996; and, in an October 1996 letter, the 
RO provided notice to her regarding what information and 
evidence was needed to substantiate her claim for benefits, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to submit any evidence in her possession 
that pertains to the claim.  The veteran was provided 
adequate notice of the evidence needed to substantiate her 
claim.  Significantly, the discussions in the January 1997 
decision appealed, the February 1998 statement of the case 
(SOC), the September 2003 Board Remand, and the October 2004 
supplemental statement of the case (SSOC) (especially when 
considered collectively) informed her of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.  

Additionally, the RO sent the veteran a letter in April 2004 
specifically informing her of the enactment of the VCAA and 
its resulting impact on her particular claim.  The RO not 
only explained the duties to notify and assist her with her 
claim, but also explained what the evidence must show to 
establish her entitlement, when and where to send pertinent 
information, what VA had done to assist her in developing her 
claim, and how to contact VA for additional assistance.  This 
included assuring her that VA would obtain all VA or other 
Federal records that she identified.  So this letter, the 
SOC, and the SSOC provided her with a specific explanation of 
the type of evidence necessary to substantiate her claim, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements 
for establishing a higher rating for major depressive 
disorder have remained essentially the same despite the 
change in the law concerning the preliminary duties to notify 
and assist.  The Board finds, then, that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed.  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained the veteran's medical 
records, and has provided the veteran with VA examinations to 
clarify the nature and severity of her psychiatric disorder.  
As such, VA's duties under the VCAA have been satisfied, and 
the case is ready for adjudication.  


II.  Factual background.

The records indicate that the veteran entered active duty in 
June 1971.  The record indicates that the veteran was first 
seen for complaints of depression in November 1975.  During 
an annual physical in March 1979, the veteran reported 
problems with depression in her work; she indicated that she 
was seen by mental health in 1978.  In August 1980, the 
veteran was seen in the clinic with marked despondency 
regarding her present working conditions.  She was given a 
provisional diagnosis of situational depression.  Following a 
consultation in September 1980, the veteran was diagnosed 
with vocational and situational malalignment.  Following a 
mental status examination and MMPI in November 1983, it was 
noted that the veteran demonstrated a low frustration 
tolerance and findings with evidence of chronic depression of 
a characterological nature.  The pertinent diagnoses were 
prolonged grief reaction to the death of her mother, 
occurring in a passive dependent-passive aggressive 
personality with features of chronic dysthymic disorder.  It 
was recommended that the veteran be discharged.  

The veteran's claim for service connection for depression (VA 
Form 21-4138) was received in October 1996.  Submitted in 
support of her claim were VA outpatient treatment reports, 
dated from August 1985 to September 1996, reflecting 
treatment for various unrelated disabilities.  These records 
do not reflect any complaints or findings of a psychiatric 
disorder.  

The veteran was afforded a VA compensation examination in 
December 1996, at which time she complained of chronic 
depression; she said that she first began experiencing 
depression while on active duty, and it has been coming and 
going ever since.  The veteran explained that she never 
became so depressed that she needed to seek treatment until 
the present period of depression.  She indicated that she 
began to get depressed a number of months ago, which was 
exacerbated by the death of her cat of 13 years.  She was 
recently put on Prozac, which seemed to help; however, it 
distorts her ability to judge distance.  The veteran 
indicated that although she wanted to make a career in the 
military, she was not happy there; it got to the point that 
she couldn't take it anymore.  It bothered her to talk about 
the Navy, and she stated that she was subjected to a lot of 
sexual discrimination by her supervisors, and there was no 
way you could get anything done about it at that time.  She 
has been working as an X-ray technician at Pine Bluff Arsenal 
for the past twelve years.  She indicated that she socialized 
mostly just with her family, especially her sister.  She was 
living alone in a trailer in Pine Bluff.  She reported some 
difficulty sleeping, and some problems with delusions.  

On mental status examination, the veteran was described as 
underactive.  She looked depressed.  Speech was normal, and 
she was cooperative.  It was noted that she was pretty much 
depressed all of the time.  The veteran had crying spells 
when she thought about certain things, and the crying spells 
can happen at any time.  Thought processes were normal.  The 
veteran reported difficulty concentrating.  Her memory was 
fair.  She was fully oriented, but she had some difficulties 
knowing things when she's on marijuana.  No hallucinations 
were noted.  The examiner reported some delusions.  He also 
reported finding depression and anxiety, and noted that the 
veteran's hands were damp.  Insight was superficial, but 
judgment was good.  No homicidal or suicidal ideations were 
noted.  The pertinent diagnosis was major depressive 
disorder.  The examiner stated that the veteran had chronic 
depression which had its onset when she became very unhappy 
in the service; while it started periodically, it has become 
worse.  

By a rating action of January 1997, the RO granted service 
connection for major depressive disorder, and assigned a 30 
percent disability rating, effective October 25, 1996.  

Of record is a medical statement from the veteran's 
supervisor, dated in April 1997, indicating that she had been 
employed with the U.S. Army Health Clinic as a radiology 
technician for the past 12 years; he indicated that he has 
supervised the veteran for the past three years.  The 
supervisor indicated that the veteran exhibited symptoms of 
depression for at least 2 years, including reluctant to leave 
her office area, hesitation to interact with coworkers, and a 
generalized depressed affect.  He noted, however, that the 
veteran's behavior changed in the fall of 1996; she has 
become more interactive, hard working, and more pleasant to 
be around.  

At her personal hearing in April 1997, the veteran testified 
that her depression interfered with her job, because it 
caused her to have conflicts with her coworkers and her 
supervisor.  The veteran indicated that she was reluctant to 
interact and deal with patients and coworkers; sometimes, it 
would be midday before she would come out of her office.  The 
veteran further indicated that she was angry all of the time.  
The veteran reported having difficulty sleeping, both falling 
and staying asleep.  The veteran testified that she didn't 
have a lot of problems at home because she lives alone.  She 
noted that her anger and depression had somewhat improved 
with medication.  

Received in July 1997 were VA outpatient treatment reports, 
dated from December 1995 through July 1997, which show that 
the veteran received ongoing clinical evaluation and 
treatment for several disabilities including her major 
depressive disorder.  During a clinical visit in October 
1996, the veteran complained that she had suffered from 
depression for the past 12 years; she got depressed when both 
of her parents died.  She reported having trouble dealing 
with conflicts, and indicated that she kept anger inside, 
especially when it came to her boss.  Examination revealed a 
restricted range of affect.  The impression was major 
depressive disorder.  The veteran was next seen on November 
4, 1996, stating that she "needed help with depression."  
On mental status examination, it was noted that the veteran 
had crying episodes with discussion of emotional topics, such 
as childhood molestation.  Mood was depressed, and she had a 
constricted and flat affect.  The assessment was recurrent 
depression.  When seen in May 1997, the veteran indicated 
that her anger was out of control.  She also complained of 
impaired memory, difficulty sleeping, poor concentration, and 
increased anxiety.  The impression was major depressive 
disorder, recurrent.  Duplicate reports were received in 
August and October 1997.  

The veteran was afforded a VA compensation examination in 
September 1997, at which time it was noted that she still 
looked quite depressed; she was neatly dressed and quite 
cooperative.  The veteran indicated that her depression had 
become worse.  She reported difficulty concentrating; she 
stated that it was very difficult for her to go to work every 
day.  The veteran indicated that she was still working at the 
Pine Bluff Arsenal as an X-ray technician.  She has never 
been married and has no children.  The veteran indicated that 
she socialized with one friend and with her sister.  The 
veteran noted having panic attacks when she is confined.  She 
also reported having difficulty with crowds, feeling that 
people are watching her, and that all eyes are on her.  The 
veteran also reported problems with insomnia.  She does not 
have nightmares; however, she does have dreams involving 
traumatic things that happened.  

On mental status examination, the veteran was described as 
being underactive and tense.  Her face showed changes 
occasionally that were appropriate.  Speech was okay, but 
showed she had tension.  She was quite cooperative.  Mood 
showed that the veteran was staying depressed now, and the 
future sometimes looked precarious, and she felt that her job 
would disappear.  She reported having some conflicts with the 
doctor she worked with.  She continued to have crying spells.  
Her long-term memory was good, but short memory was somewhat 
impaired.  She was well oriented to person, place and time.  
She was quite alert.  No hallucinations were noted, but there 
were some questionable delusional material.  The examiner 
noted depression and anxiety.  Insight was superficial.  
Judgment was fair.  No suicidal or homicidal ideations were 
noted.  

The examiner explained that the veteran's current evaluation 
was much the same as it was when it was done in December 
1996.  She was still depressed.  She had trouble 
concentrating, and in a crowd she feels all eyes are on her, 
and dreads getting up in the morning and going to work, and 
feels insecure about her job.  The examiner indicated that 
the depression affects the veteran's life more than she 
expressed in December.  While the veteran was able to work at 
the Arsenal and apparently does a good job at this time, and 
she would have difficulty getting a job because of her 
depression, and pressures in the general hospital would be 
more than they would be the Pine Bluff Arsenal.  The examiner 
assigned a GAF score of 45.  

The veteran was afforded a VA examination in May 2004, at 
which time she indicated that her current functioning was 
"about the same or a little worse."  She stated that she 
had significant problems at work, and explained that she did 
not want to work.  The veteran indicated that she felt that 
they were controlling every aspect of her life at work and 
she couldn't stand that.  She reported significant sleep 
impairment with both awakening during the night, and 
difficulty falling asleep.  She described her depression as 
severe, and stated that she has been depressed everyday 
"forever."  The veteran reported being depressed as a 
child, and explained that she was sexually abused as a child.  
She denied suicidal ideation.  She reported homicidal 
ideation, but denied any intent.  It was noted that the 
veteran lived alone and has never married.  She has worked at 
the Pine Bluff Arsenal for 20 years as an X-ray technician.  
She reportedly has a number of work-related issues.  On 
weekends, she does yard work and spends time with her family.  

On mental status examination, the veteran was described as 
casually groomed with a sad face.  She was fully cooperative, 
and gave no reason to doubt the information she provided.  
She displayed marked dysphoria.  Speech was within normal 
limits with regard to rate and rhythm.  The veteran's mood 
was markedly depressed, and affect was appropriate to 
content.  Her thought processes and associations were logical 
and tight, and no loosening of associations was noted, nor 
was any confusion.  No gross impairment in memory was 
observed, and the veteran was oriented in all spheres.  
Hallucinations were not complained of and no delusional 
material was noted during the examination.  The veteran's 
insight and judgment were adequate.  She denied any suicidal 
ideation or homicidal intent.  The pertinent diagnosis was 
major depressive disorder, single episode, severe without 
psychotic features; the examiner assigned a GAF score of 42.  


III.  Legal analysis.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor. 38 C.F.R. § 4.3.  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  In cases where, as here, 
the veteran appeals the initial disability percentage 
assigned, however, the disability can be assigned different 
disability ratings based on the facts found, a practice known 
as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

While this appeal was pending, the rating criteria for major 
depressive disorder, and other and unspecified neuroses were 
revised effective November 7, 1996.  VA's General Counsel 
also has held that, where a law or regulation changes during 
the pendency of a claim for an increased rating, VA should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, 
however, the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 
2000); 38 C.F.R. § 3.114 (2004).  See also Dudnick v. Brown, 
10 Vet. App. 79 (1997).  

On and after November 7, 1996, the VA Schedule for rating a 
major depressive disorder reads as follows:

100%-Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70%-Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50%-Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30%-Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

10%-Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9434 (2004).  

Before November 7, 1996, the criteria for dysthymic disorder, 
adjustment disorder with depressed mood, and major depression 
without melancholia were as follows:

100%-The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community. Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior. Demonstrably unable to obtain 
or retain employment.  

70%-Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

50%-Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

30%-Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

10%-Less than criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  38 C.F.R. § 4.132, DC 9405 
(1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  
The Board is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 represent major impairment in several areas 
such as work, family relations, judgment, thinking, or mood 
(e.g., neglects family and is unable to work).  Scores 
ranging from 11 to 20 represent some danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  See generally Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Considering the aforementioned definitions, it appears that 
the majority of the GAF scores assigned the veteran's major 
depressive disorder reflect serious impairment in the 
veteran's functioning.  Certainly, the objective medical 
findings of record confirm that the veteran is at least 
seriously impaired as a result of her service-connected major 
depressive disorder.  

In this case, the Board finds that there is no solid basis 
for not assigning a 70 percent evaluation for the entire 
pendency of this appeal.  Upon review of the medical 
evidence, it appears that the veteran was having significant 
problems from the initial period of this appeal.  
Significantly, on the occasion of her VA examination in 
December 1996, the veteran complained of persistent 
depression, difficulty sleeping, mild delusions, occasional 
nightmares, crying spells, difficulty concentrating, and 
trouble with short-term memory; although she socialized, it 
was only with her one sister.  The evidence indicates that 
the veteran had chronic depression and difficulties at work.  
Following the VA examination in September 1997, the examiner 
noted that the veteran's current evaluation was much the same 
as it was when it was done in December 1996.  She was still 
depressed.  She had trouble concentrating, and in a crowd she 
feels all eyes are on her, and dreads getting up in the 
morning and going to work, and feels insecure about her job.  
The examiner indicated that the depression affects the 
veteran's life more than she expressed in December.  While 
the veteran was able to work at the Arsenal and apparently 
does a good job at this time, and she would have difficulty 
getting a job because of her depression, and pressures in the 
general hospital would be more than they would be the Pine 
Bluff Arsenal.  The examiner assigned a GAF score of 45, 
indicative of severe difficulty in social and occupational 
functioning.  

Additionally, at the time of her May 2004 VA examination, the 
veteran reported having significant problems at work.  She 
also reported sleep impairment.  And, she noted that her 
depression had become severe.  She further reported homicidal 
ideation.  On examination, the veteran's mood was reported as 
markedly depressed, and affect was appropriate to content.  
Her major depressive disorder was described as severe, and 
she was assigned a GAF score of 42.  Accordingly, a review of 
the medical evidence supports a finding that the veteran's 
major depressive disorder has been manifested by occupational 
and social impairment with deficiencies in work, family 
relations, judgment, and mood due to depression, impaired 
impulse control, difficulty in adapting to stressful 
circumstances and the inability to establish and maintain 
effective relationships.  Clearly the veteran does not have 
all of the symptomatology listed in the Rating Schedule for a 
70 percent rating.  For example, she is described as being 
adequately groomed; her speech is evidently normal; and there 
is no evidence of spatial disorientation.  But she does not 
have to meet each and every component of a rating at this 
higher level to receive it.  See, e.g., Mauerhan v. Principi, 
16 Vet. App. 436 (2002); Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  And in light of the various other clinical 
findings, which, considered together, assess her overall 
mental status, there is justification for assigning a 70 
percent, particularly when all reasonable doubt is resolved 
in her favor.  38 C.F.R. §§ 4.3, 4.7.  

The Board has also reviewed the evidence to determine if an 
evaluation in excess of 70 percent may be assigned under the 
rating criteria.  After a review of the evidence of record, 
the Board concludes that the veteran's major depressive 
disorder was not productive of total occupational and social 
impairment at any time during the appeal period.  The 
evidence of record, reported above, does not show gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, or memory loss for 
the names of close relatives, one's own, or one's own name.  
In addition, there is no evidence that the veteran poses a 
danger to others.  Moreover, there is no indication in the 
medical evidence of record that she was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Therefore, the Board concludes that the 
veteran's depressive disorder does not meet the criteria for 
a 100 percent schedular rating at any time during the appeal.  

Although the May 2004 examination report noted that the 
veteran had work related issues, and reported some homicidal 
ideations, with marked depression, the evidence fails to 
demonstrate, as noted above, that she suffers from gross 
impairment in thought processes, delusions, or 
hallucinations.  In the opinion of the Board, being irritable 
and depressed, as well as experiencing homicidal ideation, 
are problems more akin to the characteristics of the 70 
percent rating provided under Diagnostic Code 9434.  Indeed, 
the criteria for the 70 percent rating specifically refer to 
suicidal ideation, near-continuous panic or depression, and 
impaired impulse control.  Id.  Being able to manage daily 
living activities, further supports the conclusion that the 
veteran does not warrant a 100 percent rating assignment 
under the rating criteria for major depressive disorder prior 
to and on after November 7, 1996.  Therefore, the Board 
concludes that the veteran's symptoms more closely 
approximate the criteria for a 70 percent rating.  

The Board has reviewed the record in detail, and cannot 
identify any period during the pendency of this appeal in 
which a higher evaluation could be warranted for the 
veteran's service-connected depressive disorder.  See 
Fenderson, supra.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), but notes that at no time has the veteran 
specifically contended that an extra-schedular rating might 
be appropriate.  There has been no showing that the service-
connected depressive disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board's independent review of the 
evidentiary record does not disclose the existence of 
exceptional or unusual circumstances warranting referral of 
this claim for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial disability rating of 70 percent for major 
depressive disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


